Title: To James Madison from Richard Henry Lee, 6 March 1824
From: Lee, Richard Henry
To: Madison, James


        
          Dear Sir,
          Philadelphia March 6th ’24
        
        Since my arrival, in this City, where I am engaged in the publication of my Memoir, I have been honoured by the receipt of your very kind & friendly letter. I am gratified by the terms, in which, you speake of Richard Henry Lee; but regret, that you were not possessed of sufficient personal knowledge of him, to enable you, to give me a sketch, which would have graced the memoir of his Life.
        It has been two years, since I looked over the Mss, of my Gr. father; when, I put to themselves, those letters of distinguished men, which I thought, could not possibly give offence to any one. When I took the liberty of writing to you, I had not reached the Virginia correspondence, from the year ’80. I had then supposed from my recollection, that I had laid out, with a view to their use, five of your letters; but I find only two, which I now ask, the favour of you, to permit me, to publish. I send them, for your inspection; and beg the return of the originals. My G. father’s letters to you, I have copies of; they will appear in the “Body of Correspondence,” which will accompany the Memoir.
        It would have afforded me great gratification to have been enabled to call, in person, on you; I hope yet to enjoy the honour of an acquaintance, with you. Be pleased, Dear Sir, to excuse the freedom, I am taking, in thus trespassing on your time. I am with great respect Your obliged & humble St.
        
          Richard Henry Lee
        
      